DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the amendment filed on 08/08/2022.
Claims 1-21, 29-35 are pending.

Response to Amendment

Applicant has amended dependent claims 8.  Claims 22-28 have been canceled and new claims 29-35 have been added by the Applicant.

Information Disclosure Statement

The information disclosure statement filed 07/13/2021 has been corrected for minor deficiency.

40. Anonymous: “Rounding to 0.5”, Arduino Forum, 28 August 2017, 14 pages (SBNV 1014-2WO) on page 5 of the IDS filed on 07/13/2021.

Corresponding NPL provided in the file wrapper has only 4 pages. Therefore, entry has been amended to 04 pages instead of 14 pages. Applicant is requested to provide copy of the NPL if the length of the NPL is 14 page. No action is required if the length of the NPL is only 4 pages.
 

Claim Objections

Claims 1, 29 are objected to because of the following informalities:  
-- reconfigurable data flow resources -- should be -- the reconfigurable data flow resources -- in claim 1 line 2 and claim 29.
-- configuration files -- should be  -- the configuration files -- in claim 1 line 7 and claim 29.
-- allocate physical configurable units and memory -- should be -- allocate the physical configurable units and the memory -- in claim 1 line 10.  and claim 29.

Similar informalities exists in other claims. Appropriate correction is required.

Specification


The disclosure is objected to because of the following minor informalities:
-- /rdu -- is abbreviated in --/dev/rdu/ -- in [0129].
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 29-35 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 1 lines 10-11 recites “allocate physical configurable units and memory in the pool of reconfigurable data flow resources to the virtual data flow resources”. It is unclear virtual data flow resources are part of the physical configurable units and memory or part of the separate pool (i.e. if the virtual data flow resource are running on the reconfigurable data flow resources within the pool or separate from the pool and if the virtual data flow resources are created on the data processing system e.g. virtual machine or vCPU or logical GPU).
 
Claim 1 lines 7-9 recites “configuration files in the plurality of configuration files including configurations of virtual data flow resources required to execute the user applications”. It is unclear which configuration file correspond to which application i.e. configuration file corresponds to each respective application or any configuration file correspond to any application or each configuration file may correspond to one application or more than one application.

Claim 1 recites “physical configurable units” without clearly reciting what constitutes the physical configurable units.

Claim 29 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15, 20-21 and 29-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-15, 20-21 and 29-35 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a system comprising a processor, which falls within the machine/manufacture category of 35 U.S.C. § 101. Claim 29 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i] 	receive a plurality of configuration files for user applications, configuration files in the plurality of configuration files including configurations of virtual data flow resources required to execute the user applications;
[ii]	allocate physical configurable units and memory in the pool of reconfigurable data flow resources to the virtual data flow resources, and 
[iii]	load the configuration files to the allocated physical configurable units;
[iv]	execute the user applications using the allocated physical configurable units and memory.	

The overall process described by step [ii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus step [ii] recite the abstract concept of [m]ental processes.” Id. For example, in step [ii], “allocate physical configurable units and memory in the pool of reconfigurable data flow resources to the virtual data flow resources” is an example of scheduling physical resources corresponding to virtual resources. At a high level of generality, the claim elements in step [ii] resembles the idea of scheduling physical resources, which may be performed by human mind with or without the help of pen paper. Therefore, claim 1 recites an abstract idea of Mental Process. For these same reasons, claim 29 recites judicial exception.

Step 2A, Prong Two

Because claims 1, and  29 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application. In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “a pool of reconfigurable data flow resources, reconfigurable data flow resources in the pool of reconfigurable data flow resources including arrays of physical configurable units and memory; and a runtime processor operatively coupled to the pool of reconfigurable data flow resources” and steps [i], [iii]-[iv]. Pool of configurable data flow resources, arrays of physical configurable unit, memory and processor couple to the pool of the data flow resources are examples of computing component generally coupled to the provide technological environment to implement the abstract idea and may not be considered inventive. Step [i] recites receiving configuration files which resembles of receiving data at a high level and is extra pre-solution activity See MPEP 2106.05(g). Step [iii] recites loading configuration files and step [iv] recites executing user application using the allocated resources and falls into the extra post-solution activity See MPEP 2106.05(g).These extra solution activities are generic and may not make the abstract idea patent eligible. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. Thus, claims 1, and 29 are directed to a judicial exception because claims 1, and 29 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, and 29 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, memories, reconfigurable data flow resources, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. Further the additional limitations of “[i] receive a plurality of configuration files for user applications, configuration files in the plurality of configuration files including configurations of virtual data flow resources required to execute the user applications” describes receiving data at a high level of generality. In step [iii]-[iv], user application is executed by loading the configuration files to the allocated resources, which is equivalent to the executing computing component/software. It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, and 29 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-15, 20-21, 30-35 recites either abstract idea of mental process and/or insignificant pre/post solution activity and/or provide claim elements directed to technological environment directed to implement abstract idea and neither inventive nor significantly more based on the similar analysis as above for claim 1. 
Therefore, the claim(s) 1-15, 20-21, 29-35 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 15, 20-21, 29, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0197655 A1, hereafter Sun)  in view of Zhao et al. (US 2020/0174840 A1, hereafter Zhao).

Zhao was cited in the IDS filed on 07/13/2021.


As per claim 1, Sun teaches the invention substantially as claimed including a data processing system (fig. 1 computing system 100), comprising: 
a pool of reconfigurable data flow resources ([0019] fig. 1 server cluster/farm 150 plurality of GPU server nodes 150 fig. 2 GPU server node 200 processing unit 202 [0041] processing unit 202 , ASIC, FPGA), reconfigurable data flow resources in the pool of reconfigurable data flow resources including arrays of physical configurable units and memory (fig. 1 server farm 150, GPU server nodes 150 fig. 2 GPU server node 200 processing unit 202 GPU resource 230 system memory 210 212 214 [0041] processing unit 202 , ASIC, FPGA); and 
a runtime processor operatively coupled to the pool of reconfigurable data flow resources ([0019] GPU service controller 140 LAN/WAN 160 server farm 150), the runtime processor including logic to (fig 1 140 142): 
receive a plurality of configuration files for user applications ([0012] GPU service platform, receives service request, client application, GPU processing tasks associated with the service requests [0064] GPU service request comprises preferred GPU server capabilities and requested number of GPU devices and/or processing resources, execution application program code [0022] fig. 1 112), configuration files in the plurality of configuration files including configurations of virtual data flow resources required to execute the user applications ([0064] GPU service request comprises preferred GPU server capabilities and requested number of GPU devices and/or processing resources e.g. GPUs, vCPUs, execution application program code); 
allocate physical configurable units and memory in the pool of reconfigurable data flow resources to the virtual data flow resources ([0065] GPU server allocation and scheduling module, allocates one of more GPU server nodes [0066] [0067] map request to one or more GPU servers nodes, logically bind a local, cloud based, hybrid collection of GPU resources to service the request [0070] fig. 4A 418-426-428 [0073] fig. 2 GPU server node 200 processing unit 202 GPU resource 230 system memory 210 212 214 [0079] [0080] GPU virtualization scheme, fine grained sharing of GPU devices on one or more GPU server nodes by multiple client systems [0032] GPU server node 150 virtualization system 152 shared access of the GPU devices [0043] virtualization resources 208 [0047] logical pool of GPU devices), and load the configuration files to the allocated physical configurable units ([0073] transmit one or more blocks of GPU code e.g. processing task, data associated with the code fig 4B receive 430 invoke 432 schedule 434 dispatch 436); and 
execute the user applications using the allocated physical configurable units and memory ([0078] service requests, executed, designated GPU devices [0012] GPU service platform, receives service request, client application, GPU processing tasks associated with the service requests [0022] fig. 1 112 fig. 2 GPU server node 200 processing unit 202 GPU resource 230 system memory 210 212 214 [0041] processing unit 202 , ASIC, FPGA [0066] allocate one or more available GPU servers nodes).

Sun doesn’t specifically teach plurality of configuration files.

Zhao, however, teaches plurality of configuration files ([0028] fig. 1 deep learning library module, APIs 53, deep learning module, software libraries, scripts, configuration data ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art of Sun with the teachings of Zhao of scripts comprising configuration data to improve efficiency and allow plurality of configuration files to the method of Sun as in the instant invention. 


As per claim 2, Sun teaches wherein the runtime processor includes logic to return the allocated physical configurable units and memory for an executed user application to the pool of reconfigurable data flow resources for reallocation to another user application (fig. 1 GPU server nodes 150 fig. 2 GPU server nodes 200 GPU devices 230 fig. 4B return processing results to requesting GPU API i.e. GPU server nodes are available [0018] combining GPU resources to create a pool of GPU that can be utilized for handing GPU processing task i.e. available nodes are used for creating the pool [0026] GPU server node, acquire information, all available GPU devices and resources).  



As per claim 3, Sun teaches wherein a compiler generates the configuration files and sends the configuration files to the runtime processor via an application programming interface ([0022] fig 1 GPU accelerated application 112 GPU application programming interface 114 GPU service platform 130 application program, software application, executable GPU-related program code that is compiled for processing). 
Zhao teaches remaining claim elements of configuration files ([0028] fig. 1 deep learning library module and APIs 53, deep learning module, software libraries, scripts, configuration data). 

As per claim 4, Sun teaches wherein the configurations of virtual data flow resources specify one or more arrays in the arrays of physical configurable units required to execute the user applications ([0064] GPU service request comprises preferred GPU server capabilities and requested number of GPU devices and/or processing resources e.g. GPUs, vCPUs, execution application program code); 

As per claim 5, Sun teaches wherein the configurations of virtual data flow resources specify one or more subarrays of the one or more arrays ([0064] GPU service request comprises preferred GPU server capabilities and requested number of GPU devices and/or processing resources e.g. GPUs, vCPUs, execution application program code).  

As per claim 6, Sun teaches the configurations of virtual data flow resources specify topology of the one or more subarrays of the one or more arrays ([0064] GPU service request comprises preferred GPU server capabilities and requested number of GPU devices and/or processing resources e.g. GPUs, vCPUs, execution application program code).    
Zhao teaches remaining claim elements of topology of the one or more subarrays ( [0092] utilizes the topology node graph in conjunction with the real-time resource usage).

As per claim 7, Zhao teaches wherein the reconfigurable data flow resources include bus interfaces ([0016] bus and/or inter-node network communication links).  

As per claim 8, Zhao teaches wherein the bus interfaces include one or more of peripheral component interconnect express (PCIe) channels, direct memory access (DMA) channels, double data rate (DDR) channels, or network access channels ([0016] bus and/or inter-node network communication links [0026] RDMA protocols, PCIe protocol).

As per claim 9, Sun teaches wherein the memory includes main memory, local secondary storage, and remote secondary storage ([0042] fig. 2 system memory 210 data storage node 240 non-volatile storage media 242).  


As per claim 15, Sun teaches wherein the runtime processor runs in a host processor operatively coupled to the pool of reconfigurable data flow resources ([0019] fig. 1 GPU service controller 140 e.g. control server, control function, multiple server nodes 150), wherein the runtime processor includes a runtime library that runs in a userspace of the host processor (fig. 1 GPU service controller 140 GPU server allocation and scheduling module 142 [0045] user space of the host operating system) and a kernel module that runs in a kernelspace of the host processor ([0045] kernel function, hosts operating system), and wherein the kernel module includes a resource manager and a driver (fig. 1 GPU service controller 140 GPU server allocation and scheduling module 142 [0045] kernel functions of a host operating system).  

As per claim 20, Sun teaches wherein the pool of reconfigurable data flow resources is a node with a plurality of reconfigurable data flow resources (fig. 2 server node 200 processing unit 202 GPU devices 230).  

As per claim 21, Sun teaches wherein the pool of reconfigurable data flow resources is a rack with a plurality of nodes (fig. 1 multiple GPU server nodes 150), each node in the plurality of nodes having a plurality of reconfigurable data flow resources (fig. 2 GPU server node 200 processing unit 202 GPU resources 230 GPU devices) and a runtime processor that provides unified interface to the pool of reconfigurable data flow resources ([0019] fig. 1 GPU service controller 140 e.g. control server, control function [0026] service controller 140, receive a service request from the client system, invoke GPU server allocation and scheduling module to allocate and schedule one or more of the GPU server nodes [0031] return information to the client system).  
Claim 29 recites a computer-implemented method for limitations of claim 1. Therefore, it is rejected for the same rational.
Claim 35 recites a method for limitations of claim 15. Therefore, it is rejected for the same rational.


Claims 10-14, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zhao, as applied to above claims, and further in view of UEDA et al. (US 2016/0019159 A1, hereafter Ueda).

As per claim 10, Sun teaches the configurations of virtual data flow resources specify virtual memory segments for the reconfigurable data flow resources, including virtual address spaces of the virtual memory segments and sizes of the virtual address spaces ([0064] GPU service request, number of GPU devices and/or processing resources e.g. GPUs, virtual central processing units vCPU, server side execution of GPU accelerated application program code).  
Sun and Zhao, in combination, do not specifically teach configuration specify virtual memory segments for the reconfigurable data flow resources, including virtual address spaces of the virtual memory segments and sizes of the virtual address spaces.

Ueda, however, teaches configuration specify virtual memory segments for the reconfigurable data flow resources (claim 2 write request, designate, address, write destination area in the logical volume), including virtual address spaces of the virtual memory segments and sizes of the virtual address spaces (claim 6 write request, designate, address, write destination, logical volume,  logical volume capacity desired).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Sun and Zhao with the teachings of Ueda of writing request designating destination address of logical volume and desired capacity to improve efficiency and allow configuration specify virtual memory segments for the reconfigurable data flow resources, including virtual address spaces of the virtual memory segments and sizes of the virtual address spaces to the method of Sun and Zhao as in the instant invention.
As per claim 11, Ueda teaches the runtime processor maps the virtual address spaces of the virtual memory segments to physical address spaces of physical memory segments in the memory ([0009] allocates a vacant physical storage area among the plurality of physical storage areas to the write destination logical storage [0133] fig. 14 logical-physical conversion table 520).  

As per claim 12, Ueda teaches wherein the runtime processor configures control and status registers of the reconfigurable data flow resources with configuration data identifying the mapping between the virtual address spaces and the physical address spaces for the configuration files to access the physical memory segments during execution of the user applications ([0009] allocates a vacant physical storage area among the plurality of physical storage areas to the write destination logical storage [0133] fig. 14 logical-physical conversion table 520 I/O, process, write command, specifies, write destination page by referring to logical-physical conversion table [0137] fig. 15 example of logical-physical conversion table).  

As per claim 13, Ueda teaches wherein a first set of the physical memory segments mapped to a first set of the reconfigurable data flow resources allocated to a first user application (fig 15 logical-physical conversion table logical page address/number/status uniquely identifying physical page corresponding to the logical page [01390- [0145]) are different from a second set of the physical memory segments mapped to a second set of the reconfigurable data flow resources allocated to a second user application (fig 15 logical-physical conversion table logical page address/number/status uniquely identifying physical page corresponding to the logical page [01390- [0145]).  

As per claim 14, Sun teaches wherein access of the first set of the reconfigurable data flow resources is confined to the first set of the physical memory segments, and access of the second set of the reconfigurable data flow resources is confined to the second set of the physical memory segments ( fig. 1 multiple server nodes 150 fig. 1 each server node 200 with associated memory 210 i.e. separate memory for separate set of resources).  

Claim 30 recites a method for limitations of claim 10. Therefore, it is rejected for the same rational.
Claim 31 recites a method for limitations of claim 11. Therefore, it is rejected for the same rational.
Claim 32 recites a method for limitations of claim 12. Therefore, it is rejected for the same rational.
Claim 33 recites a method for limitations of claim 13. Therefore, it is rejected for the same rational.
Claim 34 recites a method for limitations of claim 14. Therefore, it is rejected for the same rational.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zhao, as applied to above claims, and further in view of Mesnier et al. (US 2022/0188028 A1, hereafter Mesnier).


As per claim 16, Sun teaches wherein the runtime library passes a file descriptor identifying the configurations of virtual data flow resources to the kernel module using an input-output control (IOCTL) system call (fig. 1 GPU service controller 140 GPU server allocation and scheduling module 140 [0045] application container, shares, kernel function, host operating system virtual memory support for isolation fig. 4A pass GPU code GPU API 406 transmit control message and communicate with selected GPU servers resources 428 [0048] front end module pass incoming service requests to the task queue module 224).  
Sun and Zhao, in combination, do not specifically teach passing a file descriptor using input-output control system call.
Mesnier, however, teaches passing a file descriptor using input-output control system call ([0120] virtual object creation, file, descriptor, sent as ioctl to the initiator).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Sun and Zhao with the teachings of Mesnier of passing file descriptor using ioctl to improve efficiency and allow passing a file descriptor using input-output control system call to the method of Sun and Zhao as in the instant invention.

As per claim 17, Sun teaches wherein the resource manager (fig. 1 142) uses the file descriptor to allocate the reconfigurable data flow resources to the virtual data flow resources ([0065] GPU server allocation and scheduling module, allocates one of more GPU server nodes [0066] [0067] map request to one or more GPU servers nodes, logically bind a local, cloud based, hybrid collection of GPU resources to service the request [0070] fig. 4A 418-426-428 [0073] fig. 2 GPU server node 200 processing unit 202 GPU resource 230 system memory 210 212 214 [0079] [0080] GPU virtualization scheme, fine grained sharing of GPU devices on one or more GPU server nodes by multiple client systems [0032] GPU server node 150 virtualization system 152 shared access of the GPU devices [0043] virtualization resources 208 [0047] logical pool of GPU devices [0069] control message servers to notify the selected GPU server node that it has been allocated to handle the GPU processing task associated with GPU service request, fig 4A 422), and returns a context structure identifying the allocated reconfigurable data flow resources to the runtime library ([0070] control message, specify, master/slave GPU server node fig. 4A return connection information 424).  
Mesnier teaches remaining claim elements of using the file descriptor ([0120] virtual object creation, file, descriptor).


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Allowable Subject Matter

Claim 18 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

VEMBU; BALAJI (US-20180293185-A1) teaches Apparatus And Method For Dynamic Provisioning, Quality Of Service, And Scheduling

WATERS; ZACK S. (US-20210263853-A1)  teaches Multi-Tile Memory Management Mechanism

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195